UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-4599


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LYNDON B. LARSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Glen E. Conrad, Chief
District Judge. (3:11-cr-00021-GEC-1)


Submitted:   December 17, 2012             Decided:   January 3, 2013


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Andrea L. Harris,
Assistant Federal Public Defender, Megan M. Coker, OFFICE OF THE
PUBLIC FEDERAL DEFENDER, Christine Madeleine Lee, Research and
Writing Attorney, Charlottesville, Virginia, for Appellant.
Timothy J. Heaphy, United States Attorney, Ronald M. Huber,
Assistant United States Attorney, Lanny A. Breuer, Assistant
Attorney General, John D. Buretta, Deputy Assistant Attorney
General, David M. Lieberman, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lyndon       B.     Larson        appeals     his      conviction       and

twelve-month sentence imposed following his conditional guilty

plea to possessing a firearm while subject to a court order that

restrained    him    from      harassing,        stalking,   or    threatening      his

intimate partner in violation of 18 U.S.C. § 922(g)(8) (2006).

Larson    contends      that    the   state      court   order    to   which   he   was

subject    did    not     satisfy      § 922(g)(8),       that    § 922(g)(8)       was

applied to him in violation of his due process rights, and that

§ 922(g)(8) violates the Second Amendment as applied to Larson.

We affirm.

            This court reviews de novo Larson’s constitutional and

purely    legal     challenges        to   his    conviction      under   18   U.S.C.

§ 922(g)(8) (2006).            United States v. Moore, 666 F.3d 313, 316

(4th Cir. 2012).          Section 922(g)(8) provides that it shall be

unlawful for any person to possess a firearm:

            (8) who is subject to               a court order that -
            (A) was issued after a              hearing of which such
            person received actual               notice, and at which
            such   person   had                 an    opportunity  to
            participate;

            (B) restrains such person from harassing,
            stalking, or threatening an intimate partner
            of such person or child of such intimate
            partner or person, or engaging in other
            conduct that would place an intimate partner
            in reasonable fear of bodily injury to the
            partner or child; and



                                            2
              (C)(i) includes a finding that such person
              represents a credible threat to the physical
              safety of such intimate partner or child; or
              (ii) by its terms explicitly prohibits the
              use, attempted use, or threatened use of
              physical force against such intimate partner
              or child that would reasonably be expected
              to cause bodily injury;

18 U.S.C. § 922(g)(8) (2006).                     We conclude that Larson’s state

court order, which prohibited him from harassing, stalking, or

threatening        his       intimate         partner,          was     sufficient        under

§ 922(g)(8)(C)(ii) to evidence the state court’s finding that he

represented           a          credible         threat         to        his         intimate

partner.       See United States v. Bostic, 168 F.3d 718, 722 (4th

Cir. 1999).      Further, because this state court order was entered

at a hearing that Larson had notice of and at which he had an

opportunity to participate, we conclude that his due process

rights were not violated.                See United States v. Calor, 340 F.3d

428,    431    (6th       Cir.     2003)      (holding        that     actual    notice    was

satisfied by a summons and the opportunity to participate by a

hearing    where      the    defendant         could     argue        against    the    court’s

finding that he was a credible threat); Unites States v. Young,

458    F.3d    998,       1006    (9th   Cir.         2006)    (“The    statute    does    not

require notice of the fact that a restraining order would issue,

nor     does     it         require         any        other      form      of     ‘advance’

notice.”);      Bostic,          168   F.3d    at      722     (holding    that    a     person

subject to a civil order “cannot reasonably expect to be free


                                                  3
from regulation when possessing a firearm” and therefore they

are not entitled to actual notice that possessing a firearm is

illegal while under the order.).

             Larson also contends that his prosecution violates the

Second      Amendment.       The    Supreme       Court     has     identified        an

individual right to keep and bear arms protected by the Second

Amendment.      District of Columbia v. Heller, 554 U.S. 570, 595

(2008).       The   Court   has    held    that     this    right    is       qualified,

“[l]ike most rights, the right secured by the Second Amendment

is    not   unlimited.”      Id.    at     626.      The    primary       limitations

recognized by the Heller Court are “longstanding prohibitions on

the possession of firearms by felons,” such as § 922(g)(1), and

other presumptively lawful regulatory measures.                     Id. at 626-27.

In response to Heller, this court established a two-prong test

for    assessing     a   Second    Amendment        challenge       to    a    criminal

statute.       United    States    v.    Chester,    628    F.3d    673       (4th   Cir.

2010).      The first prong requires an evaluation of whether Second

Amendment rights are “burden[ed] or regulat[ed]” by the statute

in question.        Id. at 680.         If so, under the second prong, the

statute must pass constitutional muster in accordance with the

appropriate level of judicial scrutiny.               Id.

             We find it unnecessary to decide whether the conduct

regulated by § 922(g)(8) implicates the Second Amendment.                            For

the purposes of this case we assume that it does, and proceed to

                                          4
assess    the   statute     under     intermediate        scrutiny.          See    United

States v. Chapman, 666 F.3d 220, 225 (4th Cir. 2012) (declining

to decide whether the Second Amendment applies to conduct under

922(g)(8)); United States v. Mahin, 668 F.3d 119, 124 (4th Cir.

2012) (“As in Chapman, we may apply intermediate scrutiny to

. . . Mahin’s § 922(g)(8) conviction”).                     To pass muster under

intermediate      scrutiny,      “the      government       bears    the     burden    of

establishing a reasonable fit between the challenged statute and

a substantial governmental objective.”                 Chapman, 666 F.3d at 226

(citing    Chester,      628   F.3d   at    683).      In    Chapman,        this    court

recognized      that     reducing     domestic      gun     violence     is    a    valid

substantial governmental objective.                 666 F.3d at 226.               Chapman

also held that a reasonable fit existed because § 922(g)(8) was

aimed at an exceedingly narrow class of persons who were likely

to commit domestic gun violence.                 See id. at 228-29.                 Larson

argues that he is outside this class.                     We disagree.             Because

Larson’s     state     court     order     satisfies      § 922(g)(8)(C)(ii),          we

conclude that he is within the admittedly narrow category of

individuals      whose     Second     Amendment      rights       may   be    primarily

burdened, and that, therefore, the Second Amendment does not bar

his prosecution.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with     oral    argument      because     the     facts     and   legal



                                            5
6
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   7